DETAILED ACTION
This office action is in response to the amendment filed on 02/02/2021.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the voltage detection circuit comprises a diode circuit connected between the first power rail and the static detection node, and a static detection resistor connected between the static detection node and a second power rail configured to receive a ground voltage, and wherein the diode circuit and the static detection resistor are connected to the transient-state detection circuit in parallel” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the voltage detection circuit comprises a diode circuit connected between the first power rail and the static detection node, and a static detection resistor connected between the static detection node and the second power rail, and wherein the diode circuit and the static detection resistor are connected to the transient-state detection circuit in parallel” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 19 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “herein the voltage 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,177,137, US 2016/0149403, US 2017/0221879, US 2016/0352098, US 2016/0268798, and US 2008/0291709 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        

/KYLE J MOODY/Primary Examiner, Art Unit 2838